DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is 152 words, which exceeds the maximum words in length..  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
a. In paragraph [0002], Line 11, "at" should read "as".  
b. In paragraph [0002], Line 2 and Line 4, for example, the applicant needs to choose “solid state” or “solid-state” for consistency throughout.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub US 2012/0064387 A1), hereinafter Kim, in view of Saito et al. (US PGPub US 2005/0132562 A1), hereinafter Saito, and Narayanasamy et al. (US PGPub US 2017/0317444 A1), hereinafter Narayanasamy.
Regarding claims 1 and 11, Kim discloses a battery (Title, Abstract, Figs. 1-4, ref. 100) that includes a cuboidal/rectangular case ([0034], Figs. 1-4, ref. 110), thus reading on a “battery block apparatus”,  whereby the case has a rectangular bottom surface ([0064], Fig. 4, ref. 111), four rectangular sidewalls ([0064], Fig. 4, ref. 112), and a rectangular cover ([0090], Figs. 1-2, 4), which are connected to each other ([0064]), thus disclosing a battery that at least has a first surface, a second surface, a third surface, a fourth surface, and a fifth surface, and reading on “wherein each of said surfaces are connected along their respective edges”, and further reading on “battery having a plurality of surfaces, and forming a shape selected from a group consisting of a triangular shape, a square shape, a rectangular shape, a rhombic shape, a circular shape, an elliptical shape, a polygonal shape, an odd shape, an irregular shape, and combinations thereof”.  Moreover, Kim discloses that the first surface is different than the second surface ([0040]-[0041]).    
Kim further discloses a first bottom terminal region and first top terminal region connected to at least one electrode assembly ([0007]-[0008], [0010]-[0011], [0012], Figs. 1-3), whereby the first bottom and first top terminal regions are a complementary pair ([0023], Figs 2, ref. 153a-b, 133a-b, Figs. 5A-B, ) and include plug type and receptacle type structures ([0016], [0028], [0087], [0112]) that are connectable ([0050], [0055]-[0056], Figs. 5B, 10B, 11B), thus reading on “ at least one first pair of electrical connection on said first surface”, as well as reading on “at least one second pair of electrical connection on said second surface”.  However, Kim does not specifically state that the battery is a solid state battery, nor does Kim explicitly state the battery block apparatus is magnetic contact connectable.
Although Kim does not specifically state that the battery is a solid state battery, Kim teaches that the electrolyte may be a solid ([0072]), thereby not requiring the injection of an electrolyte ([0101], [0106], Fig. 8).  Furthermore, Kim teaches a battery pack ([0017], ref. Fig. 5A, ref. 200) with a plurality of battery cells (Figs. 1-2, 5A, 10A, 11A, 12A ref. 100) connected in series ([0023], [0093], [0096]).  In addition, Saito teaches an assembled battery comprising solid electrolyte batteries connected in series or parallel ([0012]-[0016], [0279]) to provide the necessary output such as high power and high energy density  ([0005], [0279]).  Furthermore, Narayanasamy teaches an apparatus for battery connection by magnetic means (Title, Abstract, [0001], [0002], [0040], [0042]-[0044], Figs. 1, 3, 5).  Narayanasamy further teaches connecting batteries in series to form the desired power supply ([0091], Fig. 4). Similarly, the instant specification discusses forming a series of solid state batteries in order to provide the needed power to electronic device(s) ([0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kim with the teachings of Saito and Narayanasamy, whereby the battery utilized is a solid state battery capable of forming a series of solid state batteries connected by magnetic means, such that the serial connection would reasonably achieve a sufficient battery output such as the needed power for an electronic device.

Regarding claims 2 and 12, a modified Kim discloses all the limitations as set forth above.  Furthermore, a modified Kim discloses the magnetic contact connectable solid state battery as discussed in claims 1 and 11 above.  Kim further discloses the first pair terminal regions ([0079], [0087], Fig. 2), whereby for example plug type structure (ref. 153b) and a receptacle type structure (ref. 133b) are shown.  Similarly, the instant specification discusses the pimple as a positive contact protrusion, and the dimple as a negative contract detrusion ([0002]).  Therefore, the plug type and receptacle type structure read on, “first pair of electrical connections comprises of a pimple positive electrical connection, and a dimple negative electrical connection”.        

Regarding claims 3, 5, 13 and 15, a modified Kim discloses all the limitations as set forth above.  Furthermore, a modified Kim discloses the magnetic contact connectable solid state battery as discussed in claims 1 and 11 above.  A modified Kim further discloses the first pair of electrical connections as discussed above in claims 2 and 12.  However, a modified Kim does not disclose that the positive electrical connection has secured thereto at least one magnetic connection having a first polarity, and wherein said negative electrical connection has secured thereto at least one magnetic connection having a second polarity.  Furthermore, Kim does not disclose that the magnetic connection is a magnetic spacer connection.
Narayanasamy teaches a connection having a first magnetic polarity electrically connected to the battery negative, and a second magnetic polarity electrically connected to the battery positive ([0083], Figs. 1, 3, 5).  Additionally, Narayanasamy teaches conductive magnets ([0092], Fig. 2, ref. 14, ref. 13) forming a two pole magnetic connector for a battery, whereby (Modified Figs. 3, 5) show a region formed between batteries, thus reading on a “magnetic spacer connector”.  Narayanasamy further teaches that the magnets on either side of the battery connection need to be of proper polarity in order to attract/attach to another battery ([0083], [0087]).  The instant specification discusses the battery block that has a magnetic polarity, along with electric polarity so that it can magnetically and electronically mate with another similar battery ([0002]).  In addition, the instant specification discusses the material for at least one magnetic spacer is selected from the group comprising a magnet, for example ([0055]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Kim with the teachings of Narayanasamy, whereby the magnetic and electrical polarity of the connections are chosen such that one would reasonably expect another similar battery to mate/attach, whereby the mating/attaching connection is a magnetic spacer connector such as a magnet.


    PNG
    media_image1.png
    455
    976
    media_image1.png
    Greyscale

Modified Figure 3 (Narayanasamy)


    PNG
    media_image2.png
    735
    957
    media_image2.png
    Greyscale

Modified Figure 5 (Narayanasamy)

  Regarding claims 4 and 14, a modified Kim discloses all the limitations as set forth above.  Furthermore, a modified Kim discloses the magnetic contact connectable solid state battery as discussed in claims 1 and 11 above.  Kim further discloses the first pair terminal regions ([0079], [0087], Figs. 1-3), whereby for example plug type structure (Figs. 1-3, ref. 153b) and a receptacle type structure (Figs. 1-3, ref. 133b) are shown and appear to have at least a circular cross-sectional shape, thus reading on “wherein said at least one first pair of electrical connection on said first surface has a cross-sectional shape which is selected from a group consisting of a triangular shape, a square shape, a rectangular shape, a rhombic shape, a circular shape, an elliptical shape, a polygonal shape, an odd shape, an irregular shape, and combinations thereof.”

Regarding claims 6, 7, 16 and 17, a modified Kim discloses all the limitations as set forth above.  Furthermore, a modified Kim discloses the magnetic contact connectable solid state battery as discussed in claims 1 and 11 above.  A modified Kim further discloses the first pair of electrical connections as discussed above in claims 2 and 12.  A modified Kim further discloses the magnetic spacer connection as discussed in claims 3, 5, 13 and 15 above.  However, a modified Kim does not disclose “wherein said first magnetic spacer connector comprises of a central electrical connection shaft, protected by at least one non-electrically conductor spacer, with a first magnet at one end, and a second magnet at the opposite end”.  
Narayanasamy teaches a magnetic spring action (Figs. 7, 8) with a fastener ([0084], [0099], Figs. 8, See Modified Fig. 8), thus reading on “central electrical connection shaft”, connected to a structural substrate (Fig. 7, 8, ref. 10), whereby a first magnet (Fig. 7, ref. 14) is at one end and a second magnet (Fig. 7, 8, ref. 17) is at the opposite end of the fastener (See Modified Fig. 7), and gap above and below the fastener and between the first and second magnet is at least filled with air, thus reading on “protected by at least one non-electrically conductor spacer”.  Furthermore, the instant specification discusses a connector for magnetic contact connectable battery with a non-magnetic non-electrical conductor wrapper or protector or spacer ([0033], Fig. 5, ref. 25) that allows increased airspace between battery blocks.  In addition, the instant specification discusses the battery block that has a magnetic polarity, along with electric polarity so that it can magnetically and electronically mate with another similar battery ([0002]).  In addition, the instant specification discusses the material for at least one magnetic spacer is selected from the group comprising a magnet, for example ([0055]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Kim with the teachings of Narayanasamy, whereby the magnetic spring action is provided for the first and second magnetic spacing connectors and the magnetic and electrical polarity of the connections are such that one would reasonably expect another similar battery to mate/attach, whereby the use of the magnetic spring action would increase the airspace between battery blocks.

    PNG
    media_image3.png
    950
    768
    media_image3.png
    Greyscale

Modified Figure 7 (Narayanasamy)

Regarding claims 8, 10, 18 and 20, a modified Kim discloses all the limitations as set forth above.  Furthermore, a modified Kim discloses the magnetic contact connectable solid state battery as discussed in claims 1 and 11 above.  A modified Kim further discloses the first pair of electrical connections as discussed above in claims 2 and 12.  A modified Kim further discloses that the first pair of electrical connections (Figs. 1-2, ref. 153b, 133b) project through the case ([0017], Fig. 4), thereby showing that the pair of electrical connections is both coplanar with the first surface/cover (Figs. 1-2, ref. 170) and protrudes above the first surface.       

Regarding claims 9 and 19, a modified Kim discloses all the limitations as set forth above.  Furthermore, a modified Kim discloses the magnetic contact connectable solid state battery as discussed in claims 1 and 11 above.  A modified Kim further discloses the first pair of electrical connections as discussed above in claims 2 and 12.  A modified Kim further discloses that the first pair of electrical connections (Figs. 1-2, ref. 153a, 133a) is below the planar first surface/cover (Figs. 1-2, ref. 170), whereby the electrical connections are located on the bottom surface ([0064], Figs. 1-2, ref. 111).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PATRICK MCCLURE whose telephone number is (571) 272-2742. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.M./Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723